DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9, & 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masunishi et al. [PG. Pub. No.: US 2015/0338300 A1].
With regards to claim 1, Masunishi discloses a pressure sensor (pressure sensor, ABSTRACT) comprising: a diaphragm layer (22, diaphragm as a flexible membrane, Figs. 1-3, ¶0028); a pressure receiving region formed in the diaphragm layer (26, cavity, Fig. 3, ¶0030); a piezostrictive measurement unit provided in the diaphragm layer in an outer peripheral portion of the pressure receiving region (The diaphragm 22 is formed by a thin film such as an amorphous silicon (a-Si) film, silicon oxide (SiO.sub.x) film, aluminum oxide (AlO.sub.x) film, or silicon nitride (SiN) film as a piezostrictive measurement unit, 0030), and formed of a piezostrictive element that measures a strain of the pressure receiving region by using a piezoresistance effect (the diaphragm 22 is formed so as to generate a large strain with respect to an external pressure. That is, to increase the sensitivity of the pressure sensor, the flexural rigidity of the diaphragm 22, ¶0031); and a magnetostrictive measurement unit provided in the pressure receiving region of the diaphragm layer (23, magnetoresistive element, ¶0031), and formed of a magnetostrictive element that is formed of a material whose magnetization is changed due to the strain, and that measures the strain of the pressure receiving region (change in electrical resistance of the magnetoresistive element 23 increases as a strain (more specifically, an anisotropic strain as a difference between a maximum principal strain and a minimum principal strain) having occurred on the magnetoresistive element 23 increases, ¶0031).
With regards to claim 2, Masunishi discloses the piezostrictive measurement unit and the magnetostrictive measurement unit are disposed at positions where generated stress peaks in the pressure receiving region (¶0031).
With regards to claim 3, Masunishi discloses the piezostrictive measurement unit is disposed at a location where a piezoelectric effect is generated in the pressure receiving region (¶0035).
With regards to claim 9, Masunishi discloses the pressure receiving region has a circular shape in a plan view (Fig. 11).
With regards to claim 15, Masunishi discloses the pressure receiving region has a square shape in a plan view (Fig.10).
Allowable Subject Matter
Claims 4-8, 10-14, & 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 4, the prior art does not disclose or suggest the claimed  the piezostrictive measurement unit is formed of a first piezostrictive element, a second piezostrictive element, a third piezostrictive element, and a fourth piezostrictive element which form a first bridge circuit, the magnetostrictive measurement unit is formed of a first magnetostrictive element, a second magnetostrictive element, a third magnetostrictive element, and a fourth magnetostrictive element which form a second bridge circuit, and the magnetostrictive measurement unit is disposed at a location different from that of the piezostrictive measurement unit. Claims 5-8, 10-14, & 16-20 are depended therefrom claim 4.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852